548


OFFICE    OF THE   ATTORNEY   GENERAL   OF TEXAS




         flora havu haroin boaa lade, are olpproped
         and 8x-o to bo paid out of soatbgeat ap
         ps-opriotloas, sucharp1ap00f3shnll not be
         pnld *larger uaountthanthatpmviAabin
         th0'cogu18r ap  prl8ted snl8rior tar drrb-
         lor posltloasiY atlclh
                             dqllwfmmf  or lagamy#
(iam, riatl mi   oyctor courds8lon   - Fsgo 2




          a Dd la th lm-at ta r 0a rea 0l1 c d1 t4 r ~~
          p o u itlo12lthin
                      nu ench dopaz%mnt, thon
          macb add%t1oo;r1         shall aot 3s
                           ar!I~oyoe
                a ar er oxcounttbu, that prcwld-
          ear     fl& SF poRltiOafJIn other do-
              tmonta or n~8nc.ioc4La tho eveat
          p"
           aboars, tilled laborore,pod ma-
          ahudoo camnot bo cbtdxml at the crbwo
          mm:iomd e&try saal4, thea the herd
          of anall doplar~xlt any pay for terilpow
              oJmont    only not 4toeertln~tbo p-e-
          9 1%
          t          tltq0 6Ca10 &d  iD tbS lOQd%t~
           wimrst&o fem;?orary
                            80171481~ to b13
           roIrierou
                  .'
            It 16 tlm opialonOf thisdo rtmnntthat the
fneislatum Bib not lntoti by the onaormmt of tbo first
    otatdon above to iwlurlo in tbo torsfS%tra labor --
G .oo F w        mwhaxdco m3 skilledlabor, such a4 a4r=
p3ators.    Ye fhinl;thie is avicwDtfren the 8eooad quota-
ticn aboto, vtdoh r4Sers to laborors,ltilled laborers aad
a?aclmnioa . Certainty,tho toglolatucahero reared
that   thx-e is a dlfferoat rage ucalo pewaIling botvooa
laborers&      ~klllti Laborers.
                  In rim7 of this ooncluslon,pu am wtrioti t&at
in t&o 0                                  7OU would be rut&riZed
                    on of thle dfqnI8'tt'3Dt
to Pw tl?        e pr4millnf,magi380810 in the localityvim2 tb*
work la ta be             ornnd for tic erqMp3nt of akdlle3 labor,
5uchasearpoaers.      r-




                                                (W&r     Sollarr
                                                       AsuletQat